DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,861,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application have already been presented in the claims of USP10,861,896.


Regarding claim 1, USP10,861,896 recites the limitations of a semiconductor device, comprising:
an epitaxial structure comprising a first group IV chemical element disposed in a semiconductor substrate, wherein the epitaxial structure extends vertically into the semiconductor substrate from a front-side of the semiconductor substrate, 
and wherein the front- side of the semiconductor substrate is disposed vertically between a lower surface of the epitaxial structure and a back-side of the semiconductor substrate (as claim 1, column 17, lines 20-25 which discloses the epitaxial structure extending into the substrate, which would mean that the epitaxial structure would extend both in a vertical and horizontal means into said semiconductor substrate and would mean that the front- side of the semiconductor substrate is disposed vertically between a lower surface of the epitaxial structure and a back-side of the semiconductor substrate ),
a photodetector disposed in the epitaxial structure (column 17, lines 26-27);
a first capping structure disposed on the front-side of the semiconductor substrate and covering the lower surface of the epitaxial structure, wherein the first capping structure comprises a first capping structure chemical element different than the first group IV chemical element (column 17, lines 28-31); and
a second capping structure disposed between the first capping structure and the lower surface of the epitaxial structure, wherein the second capping structure comprises the first group IV chemical element and the first capping structure chemical element (column 17, lines 32-41).

Regarding claim 2, USP10,861,896 recites the limitations of the first capping structure chemical element is a second group IV chemical element different than the first group IV chemical element (column 17, lines 28-31).

Regarding claim 3, USP10,861,896 recites the limitations of the first group IV chemical element is germanium and the second group IV chemical element is silicon (Column 17, lines 39-41).

Regarding claims 5 and 6, USP10,861,896 recites the limitations of a dielectric layer disposed on the front-side of the semiconductor substrate, wherein a first portion of the dielectric layer is disposed vertically between the lower surface of the epitaxial structure and the front-side of the semiconductor substrate, wherein the dielectric layer contacts sidewalls of the epitaxial structure. (Column 17, lines 42-48).

Regarding claims 8, USP10,861,896 recites the limitations of a semiconductor device, comprising an epitaxial structure comprising a first group IV chemical element disposed in a semiconductor substrate (claim 9, column 18, lines 17-18)
a first capping structure disposed on a front-side of the semiconductor substrate and covering the epitaxial structure, wherein the first capping structure comprises a first capping structure chemical element different than the first group IV chemical element (column 18, lines 29-32);
a second capping structure disposed vertically between the first capping structure and the epitaxial structure, wherein the second capping structure comprises the first group IV chemical element and the first capping structure chemical element (column 18, lines 33-37, in which it would be generally known in the art that the second capping layer, or any other layer, would extend horizontally and vertically); and
a photodetector disposed at least partially in the epitaxial structure, wherein the photodetector comprises a first doped region disposed partially in the epitaxial structure and extending vertically from the epitaxial structure through both the first capping structure and the second capping structure (column 18, lines 22-28).

	Regarding claims 9 and 10, USP10,861,896 recites the limitations of a first silicide structure disposed on the first doped region, the first silicide structure is vertically spaced from the epitaxial structure. (claim 12, column 18, line 65, in which it would be generally known in the art that the silicide structure would extend horizontally and vertically and be both horizontally and vertically spaced from other structures).

Regarding claim 11, USP10,861,896 recites the limitations of an interlayer dielectric (ILD) layer disposed beneath the epitaxial structure, the first capping structure, the second capping structure, and the first silicide structure; and a conductive contact embedded in the ILD layer and electrically coupled to the first silicide structure (claims 20, column 20, lines 40-43).

Regarding claim 12, USP10,861,896 recites the limitations of a second doped region laterally spaced from the first doped region, wherein the second doped region is disposed partially in the epitaxial structure and extends vertically from the epitaxial structure through both the first capping structure and the second capping structure (column 18, lines 22-37).

Regarding claim 13, USP10,861,896 recites the limitations of a first silicide structure disposed on the first doped region; and a second silicide structure disposed on the second doped region, wherein the second silicide structure is laterally spaced from the first silicide structure ((claim 12, column 18, line 65, in which it would be generally known in the art that the silicide structure would extend horizontally and vertically and be both horizontally and vertically spaced from other structures).

Regarding claim 14, USP10,861,896 recites the limitations of a dielectric layer disposed on the first capping structure, wherein the first capping structure vertically separates the dielectric layer from the epitaxial structure, and wherein a portion of the dielectric layer is disposed laterally between the first silicide structure and the second silicide structure (Column 18, lines 38-44)

Regarding claim 15, USP10,861,896 recites the limitations of a contact etch stop layer (CESL) disposed on the dielectric layer, wherein the dielectric layer vertically separates the CESL from the epitaxial structure (claim 11).

Regarding claim 16, USP10,861,896 recites the limitations of an epitaxial structure comprising a first group IV chemical element disposed in a semiconductor substrate (claim 9, column 18, lines 17-18);
a first capping structure disposed on a first side of the semiconductor substrate and covering a lower surface of the epitaxial structure, wherein the first capping structure comprises a first capping structure chemical element different than the first group IV chemical element (column 18, lines 29-32);
a second capping structure disposed vertically between the first capping structure and the lower surface of the epitaxial structure, wherein the second capping structure comprises the first group IV chemical element and the first capping structure chemical element (column 18, lines 33-37, in which it would be generally known in the art that the second capping layer, or any other layer, would extend horizontally and vertically); and
a photodetector disposed at least partially in the epitaxial structure, wherein the photodetector comprises a first doped region having a first doping type and a second doped region having a second doping type opposite the first doping type, wherein the first doped region and the second doped region are at least partially disposed in the epitaxial structure, and wherein a portion of the epitaxial structure laterally separates the first doped region from the second doped region(column 18, lines 22-28).

Regarding claim 17, USP10,861,896 recites the limitations of a portion of the first capping structure is disposed laterally between the first doped region and the second doped region (Claim 10).

Regarding claim 18, USP10,861,896 recites the limitations of a portion of the second capping structure is disposed laterally between the first doped region and the second doped region (claim 10).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,896 in view of  Morikawa et al, US Patent 5,796,118.

Regarding claim 4, USP10861,896 does not recite the limitation of the semiconductor substrate comprises the second group IV chemical element.

	However, claim 1, column 17, line 41-42 of USP 10,861,896 recite the second group IV as silicon, which is a well-known and conventionally-used material that is used in forming a semiconductor substrate. Morikawa discloses many silicon substrates (See claim 1, column 5, line 44, and column 7, line 21) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morikawa with that of USP10,861,896 because silicon is a well-known and conventionally-used material that is used in forming a semiconductor substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikawa et al, US Patent 5,796,118.


Regarding claim 1, Morikawa teaches a semiconductor device, comprising:
an epitaxial structure 5/6  comprising a first group IV chemical element disposed in a semiconductor substrate (a si/sige superlatice with a sllicon germanium epitaxial, with the first group IV chemical element being germanium, column 4, lines 58-59), wherein the epitaxial structure extends vertically into the semiconductor substrate from a front-side of the semiconductor substrate, and wherein the front- side of the semiconductor substrate is disposed vertically between a lower surface of the epitaxial structure and a back-side of the semiconductor substrate;
a photodetector (superlattice structure 6)  disposed in the epitaxial structure;
a first capping structure 8 disposed on the front-side of the semiconductor substrate and covering the lower surface of the epitaxial structure, wherein the first capping structure comprises a first capping structure chemical element different than the first group IV chemical element (column 4, line 60); and 
a second capping structure 7 disposed between the first capping structure and the lower surface of the epitaxial structure, wherein the second capping structure comprises the first group IV chemical element and the first capping structure chemical element (figure 6).

Regarding claims 2-4, Morikawa teaches the first capping structure chemical element is a second group IV chemical element different than the first group IV chemical element, wherein the first group IV chemical element is germanium and the second group IV chemical element is silicon (Column 4, lines 58-60), wherein the semiconductor substrate comprises the second group IV chemical element (Column 4, line 55).

Regarding claim 8, Morikawa teaches a semiconductor device, comprising:
an epitaxial structure 5/6 comprising a first group IV chemical element disposed in a semiconductor substrate (a si/sige superlatice with a sllicon germanium epitaxial, with the first group IV chemical element being germanium, column 4, lines 58-59),
a first capping structure 8 disposed on a front-side of the semiconductor substrate and covering the epitaxial structure, wherein the first capping structure comprises a first capping structure chemical element different than the first group IV chemical element (column 4, line 60);
a second capping structure 7 disposed vertically between the first capping structure and the epitaxial structure, wherein the second capping structure comprises the first group IV chemical element and the first capping structure chemical element (column 4, line 59-60); and

a photodetector (superlattice structure 6)  disposed at least partially in the epitaxial structure, wherein the photodetector comprises a first doped region disposed partially in the epitaxial structure and extending vertically from the epitaxial structure through both the first capping structure and the second capping structure (Column 6, line 54-60, low doped).
.
Allowable Subject Matter

Claims 7, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899